Title: To Thomas Jefferson from Samuel Wetherill, 29 October 1806
From: Wetherill, Samuel,Dickerson, Mahlon
To: Jefferson, Thomas


                        
                            Sir.
                            
                            Philadelphia, October 29. 1806.
                        
                        At a time like the present, when our country is threatned with hostilities from foreign powers; and while our
                            ministers abroad are engaged in negociations, highly interesting to our peace, prosperity and national honor; it is
                            peculiarly important, that the Executive of the United States, should possess the confidence of the People:—and that, that
                            confidence should be publicly expressed and known. And as we have seen, with anxious concern, the attempts made to vilify
                            and traduce, some of the best acts of your administration; and the freedom of the press abused to slander you, indirectly,
                            through the persons of those whom you have so happily chosen, to be the coadjutors of your public cares, we believe the
                            present expression of our sentiments will not be deemed either intrusive or ill timed.
                        Under those impressions, we feel a pleasure in declaring our most sincere respect for your virtues and
                            talents:—Our fulest confidence in the patriotism and public spirit, so eminently conspicuous in the whole course of your
                            administration:—and our gratitude for the important services, so uniformly and so faithfully bestowed by you, upon our
                            common country.
                        Your administration has exhibited to an impartial world, the blessings and energies of a Republican
                            Government, in a degree fully equal to the expectations formed of it, by its most enthusiastic admirers. It has combined a
                            high sense of national honor and independence, with a sacred regard for the inestimable blessings of peace; the
                            preservation of private rights, with an exemplary regard for public order; and an unexampled economy in our fiscal
                            arrangements, with an advancement of national opulence.
                        So long as you shall be disposed (and we hope and trust it may be long) to devote your wisdom and vigilance
                            to the service of your country, in the office of Cheif Magistrate, we may with confidence assure you, of the prompt and
                            cordial support, of the Constitutional Republicans of Pennsylvania.
                        We are Sir, persuaded that you will give credit to the sincerity of our declarations, notwithstanding there
                            is a political difference between us, and a portion of our Republican brethern, upon certain subjects, arising, cheifly
                            from an opposition, on their part, to the Constitution of our State:—an opposition, which was violent, sudden and
                            unexpected; but which we believe is now subsiding: and we trust that all the unprejudiced Republicans, will soon assent to
                            the correctness of our views, and co-operate with us, in all measures tending to promote the interests of our country.
                        We do not presume to enter into the Executive Closet:—But we cannot forbear, on this occasion, when we find
                            distinction drawn between you and the members of your administration, respectfully to express our confidence in those
                            enlightened statesmen, whom you have selected for the heads of the great departments of our government:—a confidence
                            formed by our knowledge of their tried and uniform patriotism; increased by the value of your selection; and confirmed by
                            your retaining them in those high and dignified stations. That they have been so retained, is a circumstance, which, while
                            it bespeaks your own experience of their usefulness, of their abilities and of their integrity, furnishes a sufficient
                            answer to their calumniators.
                        That you may long live to be a witness and a partaker of our national happiness and prosperity, which you
                            have so greatly contributed to establish, is our most sincere and most ardent wish.
                        Signed by the unanimous order of the meeting. 
                        
                            Saml. Wetherill Chairman
                            Mahlon Dickerson Secretary
                        
                    